NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CORTEZ SMALLS, DOC #R66317,                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D18-824
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Joseph A. Bulone, Judge.

Cortez Smalls, pro se.



PER CURIAM.


             Affirmed.



CASANUEVA, SLEET, and ATKINSON, JJ., Concur.